Citation Nr: 1732757	
Decision Date: 08/11/17    Archive Date: 08/23/17

DOCKET NO.  09-02 535	)	DATE
	)

On appeal from the
Department of Veterans Affairs 



ORDER TO VACATE

The Board of Veterans' Appeals (Board) may vacate an appellate decision at any time upon request of the appellant or his or her representative, or on the Board's own motion, when an appellant has been denied due process of law or when benefits were allowed based on false or fraudulent evidence.  38 U.S.C.A. § 7104(a) (West 2014); 38 C.F.R. § 20.904 (2016).

The Veteran appealed June and December 2015 Board decisions to the United States Court of Appeals for Veterans Claims (Court).  In June 2016, the Veteran's attorney and VA General Counsel filed a Joint Motion for Partial Remand (JMPR).  The Court granted the JMPR later in June 2016, vacating the June and December 2015 Board decisions, and remanding the issues for further development.  In November 2016, the Board remanded for further development pursuant to the JMPR.  

In May 2017, the Court granted a subsequent motion by the parties to recall mandate on the June 2016, JMPR and issue a new JMPR.  As the Board lacked jurisdiction to issue a remand pursuant to the June 2016, JMPR, the Board must vacate the November 2016, remand.

While the Board recognizes that the November 2016 remand is not a final decision, vacatur is the only appropriate remedy available to the Board.  The Board possesses five methods by which to correct error:  reconsideration, revision based on clear and unmistakable error (CUE), corrected orders, supplemental decisions, and vacatur.  38 C.F.R. §§ 20.904, 20.1000-1001, 20.1102, 20.1400-1411 (2016); BVA Directive 8430, Policy 15.

Neither reconsideration nor revision based on CUE of the November 2016 remand is appropriate because both require review of a Board decision.  38 C.F.R. §§ 20.1000-1001, 20.1400-1411.  A corrected order may be issued to correct "harmless error."  38 C.F.R. § 20.1102.  In general, "harmless errors" mean non-substantive legal error.  Because the Court withdrew mandate that it had already issued, thus depriving the Board of its jurisdiction, the Board cannot conclude that the issuance of the November 2016 was harmless.

A supplemental decision, remand, or order may be used for correcting an obvious error consisting of the inadvertent failure to address an issue within the Board's jurisdiction in a prior decision, remand, or order.  BVA Directive 8430, Policy 15(b)(3); cf. Ingram v. Nicholson, 21 Vet. App. 232, 242 (2007) (claims which are not adjudicated remain pending until adjudicated).  The November 2016 remand does not constitute failure to address an issue within the Board's jurisdiction, but was instead a (later) erroneous assumption of jurisdiction.

The remaining avenue of correction is vacatur.  The Board may vacate an appellate decision at any time when an appellant has been denied due process of law.  38 U.S.C.A. § 7104(a) (West 2014); 38 C.F.R. § 20.904 (2016).  The Veteran was denied due process by the act of remanding pursuant to a JMPR that was later replaced.  Thus, vacatur is the only possible remedy for a Board error in which the incorrect procedure is applied.  


Accordingly, the November 28, 2016, Board remand is vacated.




	                        ____________________________________________
M. HYLAND
	Veterans Law Judge, Board of Veterans' Appeals


Copy to: Douglas Rosinski, Attorney

